FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                November 14, 2012
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 12-1141
 v.                                           (D.C. No. 1:11-CR-00104-JLK-1)
                                                         (D. Colo.)
 HENRY ANTHONY EVANS,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges. **



      Defendant-Appellant Henry Anthony Evans pleaded guilty to possession of

a firearm by a previously convicted felon, 18 U.S.C. §§ 922(g)(1) and 924(a)(2),

and to possession with intent to distribute a controlled substance (cocaine base),

21 U.S.C. § 841(a)(1) and (b)(1)(C). 1 Rawle 51. He appeals from his sentence of

120 months’ imprisonment and three years’ supervised release. 1 Rawle 52, 53, 61.

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
Mr. Evans’s attorney has filed a brief and motion to withdraw pursuant to Anders

v. California, 386 U.S. 738 (1967). He asserts that there are no arguable issues

on appeal. Aplt. Anders Br. 5. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we dismiss the appeal and grant counsel’s motion to withdraw.

      In Anders, the Supreme Court held that if appointed counsel “finds his case

to be wholly frivolous, after a conscientious examination of it, he should so

advise the court and request permission to withdraw.” 386 U.S. at 744. Mr.

Evans’s counsel has done just that. See Aplt. Anders Br. 5. Mr. Evans was

served with a copy of the Anders brief, id. at 9, but did not contest it or file a

response. The extended deadline for his doing so has passed. The government

has agreed that there are no non-frivolous issues that can be raised on appeal. See

Notice of Non-Response.

      Under Anders, we conduct an independent review to determine whether Mr.

Evans’s claims are frivolous. 386 U.S. at 744. In his plea agreement, Mr. Evans

and the government jointly recommended a 120 month sentence. 1 Rawle 20. This

limited Mr. Evans’s exposure given that the advisory guideline range is 151 to

188 months as to the drug count and 120 months as to the firearm count. 3 Rawle 32.

The record reflects that Mr. Evans’s plea agreement was entered knowingly and

voluntarily. 3 R. 5–15; 1 Rawle 28–35. He was advised that the sentencing

guidelines were advisory and that there was a statutory maximum of twenty years

for one count and ten years for the other. 3 Rawle 8; 1 Rawle 29–30. Before sentencing,

                                         -2-
Mr. Evans filed motions for variance pursuant to 18 U.S.C. § 3553 and for a

downward departure pursuant to U.S.S.G §§ 5K1.1 and 5K2.0, both of which

sought the agreed-upon sentence of 120 months. 1 Rawle 41–46. On April 5, 2012,

he was sentenced accordingly. 1 Rawle 51–53.

      We have reviewed the record. Mr. Evans was adequately advised, and the

district court made the appropriate findings at sentencing. Accordingly, we

DISMISS the appeal, and we GRANT counsel’s motion to withdraw.

                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -3-